United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                     October 30, 2006
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-10389
                             Summary Calendar



                        JASON NEEDLEMAN,
 as trustees and beneficiaries of the 1998 Needleman Irrevocable
                              Trust,

                         JOSH NEEDLEMAN,
 as trustees and beneficiaries of the 1998 Needleman Irrevocable
                              Trust,
                                           Plaintiffs-Appellants,

                                   versus

                  JOHN HANCOCK LIFE INSURANCE COMPANY,
                                                Defendant-Appellee.



            Appeal from the United States District Court
                 For the Northern District of Texas

                               (3:03-CV-1955)

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.
PER CURIAM:*

      Plaintiffs Jason and Josh Needleman, acting as trustees of

their late father’s estate, appeal from a district court’s order

granting   John    Hancock’s    motion    for   summary   judgment     on    the

affirmative defense of suicide.          We affirm.

      Michael Needleman died in a bathtub, shot in the chest with a

.357 Magnum revolver.          His wife witnessed the suicide, having


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
discovered him in the bathroom, armed, redfaced, and crying.     When

she entered, he told her, “I wanted to do this before you got

home.”   After 45 minutes, with his wife by his side, he pulled the

trigger.

     The district court ruled that John Hancock had proved the

affirmative defense of suicide as a matter of law, pretermitting a

scheduled bench trial.   Plaintiffs speculate that Needleman might

have slipped in the bathtub, accidentally discharging his weapon.

In support, Needleman’s son submits in an affidavit that the .357

Magnum has a hair trigger.   There was a witnesses to the suicide,

however.    And Mrs. Needleman’s deposition testimony does not

support the plaintiff’s account.       Mrs. Needleman was asked, “And

what facts to you have to suggest that his elbow slipped?”        She

responded, “I do not have any facts.”      When pressed further, she

reiterated, “I know of no facts.”

     Plaintiffs next argue that it would have been irrational for

Needleman, a man who was wildly successful in business and in life,

to have committed suicide.   They offer mountains of evidence that

Needleman loved his family and that they loved him.     This evidence

makes the case much sadder, but not closer.

         The judgment of the district court is AFFIRMED.




                                   2